IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GARY REED AKA DAVID                  NOT FINAL UNTIL TIME EXPIRES TO
PHILLIPS,                            FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-4236
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 6, 2017.

An appeal from the Circuit Court for Bay County.
Brantley S. Clark, Judge.

Pro Se, for Appellant.

Pamela Jo Bondi, Attorney General, Sharon Traxler, Assistant Attorney General, for
Appellee.




PER CURIAM.

      DISMISSED.

WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.